UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6373


JIMMY REID,

             Plaintiff – Appellant,

             v.

GAIL MCCUBBINS,

             Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:17-cv-00060-TDS-LPA)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Reid appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Reid v. McCubbins,

No. 1:17-cv-00060-TDS-LPA (M.D.N.C. Mar. 3, 2017).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2